Order                                                                                          Michigan Supreme Court
                                                                                                     Lansing, Michigan

  April 28, 2014                                                                                         Robert P. Young, Jr.,
                                                                                                                   Chief Justice

  148198                                                                                                 Michael F. Cavanagh
                                                                                                         Stephen J. Markman
                                                                                                             Mary Beth Kelly
                                                                                                              Brian K. Zahra
                                                                                                      Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          David F. Viviano,
            Plaintiff-Appellee,                                                                                         Justices

  v                                                                   SC: 148198
                                                                      COA: 316883
                                                                      Macomb CC: 2011-001895-FH
  KELLEY JAMES FAVORS,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the November 14, 2013
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).

           VIVIANO, J., did not participate because he presided over this case in the circuit
  court.




                             I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                       foregoing is a true and complete copy of the order entered at the direction of the Court.
                             April 28, 2014
           t0421
                                                                                 Clerk